 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers at the location affected by the alleged conduct are takeninto consideration for jurisdictional purposes, along with the opera-tions of the primary employer.'However, there is no indication inthis case of any effect upon the secondary employers' construction siteactivities from Petitioner's picketing.Even as to secondary employerSeifert, the general contractor, not more than $25,000 of its purchaseswhich constituted direct and indirect inflow to the site would have beenaffected by the Petitioner's picketing.Thus, as to the primary em-ployer there is no direct inflow and no showing as to the quantity ofindirect inflow; further, there is no indication as to the extent of theeffects, if any at all, from the Petitioner's picketing upon the con-struction site operations of the secondary employers.Under thesecircumstances, the Board is unable to make a meaningful jurisdictionaldetermination herein.Accordingly, considering that the Board's Rules and Regulations,Series 8, as amended, provide in Section 102.13 for a determinationbased upon the petition, responses, and submission of briefs, and thatthey do not provide for a hearing, as requested by Petitioner, todevelop further information, the parties are advised that, on the alle-gations here present, the Board is unable to conclude whether or notitwould assert jurisdiction herein.2Matthews Construction Company,142 NLRB 435;WeibelExcavating Company,137NLRB 1788;cf.Golding and Jones, Inc, at al., and B B & G Developers,139 NLRB 1370.S. D. WarrenCompanyandInternational Association of Machin-ists,AFL-CIO;International Brotherhood of Electrical Work-ers, AFL-CIO;United Brotherhood of Carpenters and Joinersof America,AFL-CIO;International Brotherhood of Firemenand Oilers,AFL-CIO,Joint-Petitioners.Case No. 1-RC-7215.August 23, 1963DECISION ON REVIEWOn April 4, 1963, the Regional Director for the First Region issueda Decision and Direction of Election in the above-entitled proceeding.Thereafter, the Employer, in accordance with Section 102.67 of theBoard's Rules and Regulations, Series 8, as amended, filed with theBoard a timely request for review of such Decision and Direction ofElection with a supporting brief on the ground that the unit found ap-propriate by the Regional Director raised substantial questions oflaw and policy.The Joint-Petitioners filed a brief in support of theRegional Director's findings.The Board, by telegraphic Order datedMay 1, 1963, granted the request for review and stayed the election.144 NLRB No. 25. S.D.WARRENCOMPANY205The Board 1'has considered the entire record in the case with respectto the Regional Director's determination under review together withthe briefs of the parties and makes the following findings :On the basis of the Joint-Petitione'rs' 'general request for a unit ofmaintenance employees, the Regional Director found appropriate aunit limited to the engineering division, consisting of all employeesin the following departments or sections : 2Instrumentation and Steam Distribution, Power Boilers andNew Boiler House, Bark Burner Boiler, Chemical, Smelting andRecovery Unit, Mechanical Power Maintenance, Steam Engi-neers, Oilers, Electrical Stations, Paint Shop, Belt Shop, MachineShop, Electrical Shop, Grinder Room, Rigger Shop, CarpenterShop, Piping Shop, Mason Shop, Tin Shop, Welding Shop,Laborers and Truckmen ; and employees located at the Dundee,Eel Weir and Saccarappa Hydroelectric Stations, Janitorial andCustodial employees of the Engineering Division, and Leadmenin the respective departments and locations listed above; butexcluding all other employees ; employees of the EngineeringDivision permanently assigned to other Divisions of the Mill,ResearchDivisionemployees, Dispatcher, Assistant Dispatchers,Telephone Operators, Office Clerical and Plant Clerical em-ployees, Technical employees, Professional employees, Foremen,Guards and Supervisors as defined in the Act.The Employer contends that the unit found appropriate is heterogene-ous in nature and is neither an appropriate maintenance nor a depart-mental unit.It further contends that the operations of the mill aretoo integrated to permit separate bargaining units, and that only anoverall production and maintenance unit is appropriate.The Enkployer's mill, located at Westbrook, Maine, is engaged inthe manufacture and sale of fine printing and speciality papers andhas had no history of collective bargaining.The mill comprises aseries of continuous connected buildings, covering approximately 4miles and includes three hydroelectric plants which are located fromapproximately 1 to 12 miles from the mill and supply the power foritsmanufacturing process.Of the approximately 2,700 hourly ratedproduction and maintenance employees, approximately 400 are in theunit found appropriate by the Regional Director.The mill's operations, like that of similar paper manufacturingoperations, may be described as a "continuous process" of chemical1Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Fanning and Leedom].2As amended in Order Correcting Decision and Direction of Election issued on April 13,1963.The parties agreed that employees of project engineering,design engineering, andconstruction engineering sections,as well as dispatcher,assistant dispatcher,telephoneoperators,and office clericals,be excluded. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDand machine operations, with each manufacturing operation relatedto the preceding one.The mill is divided administratively into thefollowing described 10 separately supervised divisions.The Wood-lands, pulp mill, beater machine, coating, finishing, lithoplating, rollstorage and transportation, and research divisions are concerned di-rectly with the production and manufacture of paper.The adminis-tration and control division provides office and clerical support.Thework of the engineering division, as detailed below, is devoted to ap-proximately one-third maintenance, one-third new construction, andone-third utilities and related operations.'Most employees in the production departments are classified as ma-chine watchers or tenders and spend a major part of their time in thevaried aspects of the paper production process.As an incident oftheir work, these employees also make minor and routine mechanicalrepairs.Some employees, classified within their respective depart-ments as paper machine maintenance employees, repairmen, oilers,and mechanics, spend full, or a high percentage, of their time doingrepair or preventative maintenance work.This work can be char-acterized as incidental to the production process.The research de-partment as its name implies develops and tests new processes andequipment.Included in this department are approximately 13 em-ployees who do specialized mechanical and maintenance work on newand experimental equipment when it is first placed in operation inthe mill.In their combined efforts the employees in the productionand research departments perform approximately 50 percent of thetotal maintenance work, the balance being performed by employeesof the engineering division.The record indicates that the mill operates around-the-clock, withfour different types of work shifts and several departmental varia-tions.Most of the employees directly engaged in the papermakingprocess are on a bonus and incentive system and work on other thandaytime shifts.The Employer maintains a millwide seniority policypredicated upon skill and ability in addition to length of service.However, since there have been no recent layoffs, the record is specula-tive as to how "bumping rights" would be exercised among the variousdepartments.All the hourly rated employees enjoy similar vacation,holiday, grievance procedure, life insurance and pension plans, andretirement benefits, and use the same locker and canteen facilities.Employees do not punch timeclocks, but keep and report their owns The chemical,smelting,and recovery unit in the engineering division is concerned withthe recovery of usable chemicals from spent chemicals in a form suitable for further work-ing and could conceivably be considered part of the productive process.The unit alsoproduces steam for productive departments and has employee classifications similar to theutility operations.Approximately 20 employees are employed in this unit.The recorddoes not indicate the amount of time or the specific employees involved in the two opera-tions.Thus the chemical recovery unit is at most only a minor operation in the overalldepartment. S. D. WARRENCOMPANY207hours.Although the record shows that there are transfers amongthe production departments and the engineering division, the recorddoes not reveal the frequency of such transfers or the basis upon whichsuch transfers are made.The engineering division, like each of the other divisions, has itsown separate line of supervision, running from top managementthrough the multiple departments included therein.However, itdiffers in major respects from the other divisions. (1) The engineer-ing division is primarily staffed with employees trained to performthe more highly skilled craft and maintenance duties required in main-taining the mill's operations and in the expansion of the mill's facili-ties.These skilled employees are separately based and work out ofvarious craft shops, such as metal working, carpentry and millwright,rigging, pipefitting, painting, and masonry, which are located in vari-ous parts of the mill.The Employer does not have a formal appren-ticeship program, but has an on-the-job training program by means ofwhich a "helper" advances through various steps within a given jobclassification under an established progression schedule. (2) Thework of the division is primarily devoted to maintenance and con-struction, performing approximately 50 percent of the mill's main-tenance and 85 percent of the new construction work.Majormaintenance jobs are carried out almost entirely under the engineer-ing division's supervision.When a maintenance job is beyond thecapability of maintenance employees in the various production de-partments a request for specialized workmen is made to the division.When an engineering division crew works in a production area, theyare under the nominal supervision of the production supervisor inthe area of work and may utilize production maintenance personnelto assist, depending upon the nature of the work to be performed.Although the record shows that at lower levels the maintenance skillsof many of the employees in production departments are related, it isclear that the bulk of the highly skilled craftsmen are in the engineer-ing division.The specialized equipment in the various craft shops inthe division is not utilized by employees doing maintenance work inother divisions 4Included in the engineering division are the utility operations whichsupply the mill's electricity and steam. In common with other em-ployees in the division, utility employees do not operate productionmachines and do not participate in the Employer's incentive bonusplan.Around the first week in July of each year it is the Employer's prac-tice to close the plant for approximately 1 week, at which time the* Seventeen skilled maintenance employees(2 oilers, 5 carpenters,1 welder, and 9 ma-chinists)are permanently assigned from engineering to the papermill and woodyard divi-sionsFor all practical purposes,these assigned employees are not part of the engineeringdivision and were excluded by the Regional Director in his unit finding. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineering division works throughout the mill rebuilding, replacing,and repairing mill machinery and buildings, and engages in new con-struction work.In 1962 approximately 100 employees from otherdivisions worked under the supervision of the engineering divisionin the performance of this work.In all the circumstances of this case, including the absence of anybargaining history and the fact that the engineering division is adistinct administrative subdivision of the Employer, having a func-tional base of maintenance, construction, and utility work and em-ploying primarily skilled employees who work out of their respectivecraft shops and do not work directly in the productive process, weagree with the Regional Director's conclusion that such unit limitedto the engineering division, as described above, is appropriate forcollective-bargaining purposes.In reaching this result we are notunmindful of the fact that there is some overlapping of work skillsamong some of the employees doing maintenance work in the produc-tion divisions and some of the lesser skilled employees in the engineer-ing division.However, we do not believe that in the circumstancesof this case that this factor is sufficient to destroy the homogeneityand mutuality of interests of employees in the engineering division .5Nor do we believe that the record shows such a degree of integrationbetween the engineering and other divisions as to preclude the estab-lishment of a unit other than one plantwide in scope.Accordingly, the case is hereby remanded to the Regional Directorfor the First Region for the purpose of holding an election pursuantto his Decision and Direction of Election, except that the payrollperiod for determining eligibility shall be that immediately precedingthe date below.MEMBERLEEDOM,dissenting :I do not agree with my colleagues that the unit of employees inthe Employer's engineering division, as described in the majority,opinion, is appropriate for collective-bargaining purposes.This unitfails to conform to any kind of unit heretofore found appropriate bythe Board, for it is neither craft, departmental, residual, nor his-torical.It is rather a heterogeneous grouping of some, but not all,the employees in the division.The sole common denominator of theincluded employees is the fact that they have been assigned admin-istratively to the same division, a catchall division at best.,The Board has consistently held that a departmental unit need not include employeesof similar skills that are outside the department. SeeGeneral Dynamics Teleoommunicd-tions,a Divisionof General Dynamics ,Corporation,140 NLRB 1286;Kennard Corpora-tion,114 NLRB 150 ;American Bosch firma Corporation,115 NLRB 226. Nor do webelieve that the hydroelectric stations should be excluded on the basis of public interestbecause they supply heat to a local hospital and church and could conceivably control thegeneration of power by a local public utility company in view of the record clearly indicat-ing that the stations are under the Employer's control and operation. S. D. WARRENCOMPANY209The unit description itself, and my colleagues' findings, demonstratethe heterogeneity of this unit.Thus, as my colleagues point out,"The work of the engineering division ... is devoted to approximatelyone-thirdmaintenance, one-third new construction, and one-thirdutilities and related operations."One of the "related operations," ap-parently, is the chemical, smelting and recovery unit which, accordingto our colleagues, "could conceivably be considered part of the produc-tive process."Thus, there is ample demonstration that the unit lacksfunctional homogeneity.Nor is there a homogeneity of skills, as theskills of the employees in the unit run the gamut from those of skilledcraftsmen to those of unskilled laborers, with all shades and varietiesof skills in between.The unit, moreover, does not meet the test of anappropriate multicraft maintenance unit, as it includes many em-ployees who are not engaged in maintenance work, and excludes em-ployees who perform approximately 50 percent of the total mechanicalmaintenance work in the mill.Likewise, as there is no history ofbargaining, the unit cannot be justified on historical grounds; and asthere are other unrepresented employees, it is clearly not a residualunit.Thus there is left to support the unit nothing but the tenuous bondof administrative assignment.Yet even if I assume that administra-tive assignment without more could be deemed a common bond suffi-ciently strong to justify a unit finding, the unit here would still bewithout adequate foundation.For it does not include all who arelinked by this same bond; i.e., the 17 skilled maintenance employeesattached to the papermill and woodyard divisions, and variousclerical and other employees, are excluded.Although these 17 skilledemployees may, as my colleagues aver, "for all practical purposes"be functionally part of other divisions, they are still administrativelypart of the engineering division and thus partake of the only mutualinterest which binds together all the other employees in the unit nowfound appropriate.6In my opinion, the picture is the same irrespective of, the,cameraangle-an arbitrary grouping with no rational foundation. If thefoundation is deemed to be solely administrative organization, theunit excludes employees in the division who should be included. Ifthe foundation is deemed to be either skills, or functions, or both,without regard to administrative organization, the unit excludes em-ployees outside the division who have the same skills or functions, andincludes employees within the division with diverse skills and func-9 Similarly,it is clear that the parties have agreed to exclude certain employees ad-ministratively part of the engineering division, as office clerical, technical,and professionalemployees,because they regarded these employees as functionally distinct from the otheremployees sought.But the basis for their agreement is not the basis for my colleagues'unit findingHence,it is doubtful that the parties'agreement is entitled to much weight,proceeding as it does on a basis which my colleagues eschew. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions.If the foundation is deemed to be skills and/or functionswithin an administrative unit, there are still employees in this so-called appropriate unit who do not belong because of their diverseskills and functions.As the unit found appropriate cannot be supported on any rota-tional basis, I dissent from my colleagues' refusal to set aside theRegional Director's unit determination.R.C. Can CompanyandUnited Steelworkers of America, AFL-CIO.Case No. 16-CA-1651.August 26, 1963DECISION AND ORDEROn March 18, 1963, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediateReport.Thereafter, the Respondent filed exceptions to theIntermediate Report.The General Counsel also filed exceptions, asupporting brief, and a reply brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report and the entire record in the case, including theexceptions, brief, and reply brief, and hereby adopts the findings,'iOn April 24,1963, the General Counsel moved for leave to file a reply brief.By letterdated April 29, 1963, General Counsel's motion was granted and the reply brief was re-ferred to the Board for consideration.Thereafter,on June 5, 1963, Respondent movedfor leave to file a response to General Counsel's reply brief.Respondent also moved tostrike part of General Counsel's reply brief.On June 10, 1963, the General Counsel filedan opposition to Respondent'smotion for leave to file a response to General Counsel'sreply brief and the motion to strike a part thereof.By wire dated June 10, 1963, Re-spondent's responseto GeneralCounsel's reply brief was accepted and referred to theBoard for consideration.In addition,Respondent'smotion to strike a part of the replybrief and General Counsel's opposition thereto were referred to the Board for a rulingthereon.In essence,Respondent contends-that that portion of General Counsel's replybrief whereby General Counsel"objects and excepts to the Trial Examiner's failure to makea specific finding.that Respondent violated Section 8(a) (5)" constitutes a late excep-tion.We agree.The last day for filing exceptions was April 15.General Counsel's briefwas dated April 24.As these exceptions are clearly late, we will grant Respondent's mo-tion to strike that portion of the reply brief relating to thesebelated exceptions.9Respondent excepted to the Trial Examiner's reliance on Lee's testimony as to theefforts of Lee and U.S. Conciliator White to arrange further negotiating sessions afterFebruary 26, 1962.Lee testified in great detail as to his contacts with White during thisperiod and as to what White reported to him. Inasmuch as Lee's testimony as to whatWhite told him was received in evidence without objection by Respondent's counsel, we findno merit in this exception.144 NLRB No. 26.